DETAILED ACTION

Claims 1-6, 8-21 are pending. 1, 6, 14 and 18 have been amended. Claim 21 is new.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This final office action is in response to the applicant’s response received on 05/20/2022, for the non-final office action mailed on 02/22/2022.

Examiner’s Notes

Examiner has cited particular columns and lines numbers, paragraph numbers, or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.


Response to Arguments
Applicant’s arguments filed 05/20/2022 have been considered but they are moot in view of new ground(s) rejection.

Examiner respectfully withdraws rejection made under 35 U.S.C. § 101 in view of applicant’s amendment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6-10 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mao (US-PAT-NO: 9,311,159 B2), in further view of Eschinger et al. (US-PGPUB-NO: 2021/0149652 A1) hereinafter Eschinger and Golovin et al. (US-PGPUB-NO: 2020/0111018 A1) hereinafter Golovin.

As per claim 1, Mao teaches a system for optimizing deployment of a containerized application (deployment of virtual machines AMs (containerized application) that achieves operational objectives and meets terms of service-level agreements/SLAs (optimizing); column 2, lines 9-17; column 7, lines 58-66), the system comprising; a machine; and a server having processing circuitry (processing system includes a cloud orchestrator (machine) and a server that includes a processor (circuitry); column 1, lines 39-41; column 18, lines 5-17) configured to receive optimization criteria related to the containerized application from the machine (determining (receive from the machine) a plurality of constraints and goals of an optimization problem at step 408 (optimization criteria) for orchestrating the deployment of the VMs (containerized application) and the goals (optimization criteria) are used to reduce migration coast of VMs (containerized application); abstract; fig 4; column 3, lines 41-43, column 15, lines 31-33,  column 16, lines 10-15), the optimization criteria including one or more affecting parameters, one or more effected metrics, and one or more stopping criteria (the constraints and goals (optimization criteria) include policy constraints derived from the customer SLAs (affecting parameters), migration cost (effected metric) and a stop condition (criteria); fig 4; column 2, lines 26-28; column 3, lines 38-49; column 10, lines 25-32), update an optimization model based on the at least one value of the one or more affecting parameters and the empirical value of the one or more effected metrics (updating a program used by the cloud orchestration policy engine/COPE for solving the constraint optimization problem/COP (an optimization model) using the policy constraints (values of the affecting parameters) and CPU and memory utilization from the trace-driven experiment (empirical value of the effected metrics); column 3, lines 25-41; column 12, lines 28-44; column 13, lines 12-24), compare the results of the trial and the updated optimization model to the one or more stopping criteria (comparing the Heuristic results of the test (trial) and solution for the constraint optimization problem (updated optimization model) to determine whether the stopping condition has been reached (comparing to the stopping criteria); column 13, lines 41-45; column 17, lines 50-58), and transmit the optimized one of the at least one value of the one or more affecting parameters to the machine for deployment of the containerized application (generating (transmit) the instructions to provide the determined solution (optimized value of the affecting parameters) to the cloud orchestrator (machine) to migrate (deployment) the VM (containerized application); column 17, lines 61 to column 18, lines 4).
Mao teaches optimization criteria but doesn’t explicitly teach transmit, to the machine, based on the received optimization criteria, at least one value of the one or more affecting parameters that affect the execution and performance of the containerized application, receive results of a trial of the containerized application performed by the machine using the at least one value of the one or more affecting parameters, the results of the trial including an empirical value of the one or more effected metrics resulting from the machine having completed execution of the containerized application using the at least one value of the one or more affecting parameters. Eschinger teaches transmit, to the machine, based on the received optimization criteria, at least one value of the one or more affecting parameters that affect the execution and performance of the containerized application (see Eschinger paragraph [0037], showing the deployments of instances of containerized applications with optimized parameters in accordance with an affinity rule), receive results of a trial of the containerized application performed by the machine using the at least one value of the one or more affecting parameters, the results of the trial including an empirical value of the one or more effected metrics resulting from the machine having completed execution of the containerized application using the at least one value of the one or more affecting parameters (see Eschinger paragraph [0037], showing the collection of historical performance data from the executed operations to the deployed instances), wherein the machine reconfigures the containerized application using the optimized one of the at least one value of the one or more affecting parameters so that the performance of the containerized application is optimized (see Eschinger paragraph [0041], showing the optimization of the parameters for the containerized application related to the performance of containerized application).
Mao and Eschinger are analogous art because they are in the same field of endeavor of software development. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mao’s teaching of a cloud resource orchestrator with Eschinger’s teaching of optimizing deployed containerized applications and validating the optimized parameters for the containerized application to incorporate transmitting optimized parameters associated with a containerized application in order to deploy an optimized containerized application based on historical performance data.
Mao modified with Eschinger does not teach select, when the comparison indicates the one or more stopping criteria are satisfied, the transmitted at least one value of the one or more affecting parameters as an optimized one of the at least one value of the one or more affecting parameters. However, Golovin teaches select, when the comparison indicates the one or more stopping criteria are satisfied (“In another example, iteration-over-iteration improvement (e.g., |previous best result−new result|) can be compared to a threshold value. The iterations can be stopped when the iteration-over-iteration improvement is below the threshold value,” see Golovin paragraph [0398]), the transmitted at least one value of the one or more affecting parameters as an optimized one of the at least one value of the one or more affecting parameters (“If it is determined at 1316 that additional iterations should be performed, then method 1300 returns to 1304. In such fashion, new suggested sets of values can be iteratively produced and evaluated,” see Golovin paragraph [0399]).
Mao, Eschinger and Golovin are analogous art because they are in the same field of endeavor of software development. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mao’s teaching of a cloud resource orchestrator and Eschinger’s teaching of optimizing deployed containerized applications and validating the optimized parameters for the containerized application with Golovin’s teaching of a process having an evaluable performance that is dependent on values of one or more adjustable parameters, receiving one or more prior evaluations of performance of a system to incorporate selecting values to perform additional iterations for further observance, optimization and evaluation.

As per claims 2, Mao modified with Eschinger and Golovin teaches wherein the processing circuitry of the server is further configured to calculate a subsequent at least one value of the one or more affecting parameters (the constraints and goals include policy constraints derived from the customer SLAs in the flowchart of figure 6 that iteratively determines the solution for the constraints (subsequent value of the affecting parameters); fig 6; column 2, lines 26-28; column 3, lines 38-49; column 10, lines 25-32; column 17, lines 37-51) based on the updated optimization model (using the updated program by the cloud orchestration policy engine/COPE for solving the constraint optimization problem/COP (optimization model); fig 6;. column 3, lines 25-41; column 12, lines 28-44; column 13, lines 12-24) when the comparison of the results of the trial and the updated optimization model to the one or more stopping criteria indicates the one or more stopping criteria are not satisfied (comparing the Heuristic results of the test (trial) and solution for the constraint optimization problem (updated optimization model) and determining that the stopping condition at step 606 is not reached (criteria not satisfied); fig 6; column 13, lines 41-45; column 17, lines 50-58), transmit the subsequent at least one value of the one or more affecting parameters of the machine (generating (transmit) the instructions at step 608 after iterating to provide a determined solution (subsequent value of the affecting parameters) to the cloud orchestrator (machine); column 17, lines 61 to column 18, lines 4), receive, based on a subsequent trial of the containerized application performed by the machine according to the subsequent at least one value of the one or more affecting parameters, results of the subsequent trial (continuing to process another iteration to derive results from a test (subsequent trial) for the deployment scenario of the VM (containerized application performed by the machine) after generating the instructions at step 608 in the iteration to provide the determined solution (subsequent value of the affecting parameters); fig 6; column 12, lines 19-32 and lines 53-60) including a subsequent empirical value of the one or more effected metrics (the results of the test in the iteration include traces obtained from the experiment at 300 second intervals (subsequent empirical value) including CPU and memory utilization (effected metrics); column 11, lines 59-63; column 12, lines 37-60), iteratively update the updated optimization model based on the subsequent at least one value of the one or more affecting parameters and the subsequent empirical value of the one or more effected metrics (updating the program used by the cloud orchestration policy engine/COPE for solving the constraint optimization problem/COP in the next iteration (updated optimization model) using the policy constraints (subsequent values of the affecting parameters) and the CPU and memory utilization from the trace-driven experiment in the iteration (subsequent empirical value of the effected metrics); column 3, lines 25-41; column 12, lines 28-44; column 13, lines 12-24 and lines 61-67), compare the results of the subsequent trial and the iteratively updated optimization model to the one or more stopping criteria (comparing the Heuristic results of the test in the iteration (subsequent trial) and solution for the constraint optimization problem (updated optimization model) to determine whether the stopping condition has been reached (comparing to the stopping criteria); column 12, lines 24-44; column 13, lines 41-45; column 17, lines 50-58), select, when the comparison of the results of the subsequent trial execution and the iteratively updated optimization model to the respective ones of the stopping criteria indicates the one or more stopping criteria are satisfied (“In another example, iteration-over-iteration improvement (e.g., |previous best result−new result|) can be compared to a threshold value. The iterations can be stopped when the iteration-over-iteration improvement is below the threshold value,” see Golovin paragraph [0398]), at least one tried value of the one or more affecting parameters as an optimized one of the at least one value of the one or more affecting parameters (“If it is determined at 1316 that additional iterations should be performed, then method 1300 returns to 1304. In such fashion, new suggested sets of values can be iteratively produced and evaluated,” see Golovin paragraph [0399]), and transmit the optimized one of the at least one value of the one or more affecting parameters to the machine for deployment of the containerized application (generating (transmit) the instructions to provide the determined solution (optimized value of the affecting parameters) to the cloud orchestrator (machine) to migrate (deployment) the VM (containerized application); column 17, lines 61 to column 18, lines 4).

As per claim 6, Mao teaches a method for optimizing configuration of a containerized application, the method comprising (deployment of virtual machines AMs (containerized application) that achieves operational objectives and meets terms of service-level agreements/SLAs (optimizing); column 2, lines 9-17; column 7, lines 58-66): receiving, by a server (processing system includes a cloud orchestrator (machine) and a server that includes a processor (circuitry); column 1, lines 39-41; column 18, lines 5-17), optimization criteria related to the containerized application (determining (receive from the machine) a plurality of constraints and goals of an optimization problem at step 408 (optimization criteria) for orchestrating the deployment of the VMs (containerized application) and the goals (optimization criteria) are used to reduce migration coast of VMs (containerized application); abstract; fig 4; column 3, lines 41-43, column 15, lines 31-33,  column 16, lines 10-15), the optimization criteria including one or more affecting parameters, one or more effected metrics (the constraints and goals (optimization criteria) include policy constraints derived from the customer SLAs (affecting parameters), migration cost (effected metric) and a stop condition (criteria); fig 4; column 2, lines 26-28; column 3, lines 38-49; column 10, lines 25-32), updating, by the server, an optimization model based on the at least one value of the one or more affecting parameters and the empirical value of the one or more effected metrics (updating a program used by the cloud orchestration policy engine/COPE for solving the constraint optimization problem/COP (an optimization model) using the policy constraints (values of the affecting parameters) and CPU and memory utilization from the trace-driven experiment (empirical value of the effected metrics); column 3, lines 25-41; column 12, lines 28-44; column 13, lines 12-24), the updating including populating, by the server, the optimization model based on the at least one value of the one or more affecting parameters and the empirical value of the one or more effected metrics (updating the program used by the cloud orchestration policy engine/COPE for solving the constraint optimization problem/COP (the optimization model) using the policy constraints (populating values of the affecting parameters), and the CPU and memory utilization from the trace-driven experiment (empirical value of the effected metrics); column 3, lines 25-41; column 12, lines 28-44; column 13, lines 12-24; column 18, lines 5-10); and transmitting the optimized one of the at least one value of the one or more affecting parameters to the machine for deployment of the containerized application (generating (transmit) the instructions to provide the determined solution (optimized value of the affecting parameters) to the cloud orchestrator (machine) to migrate (deployment) the VM (containerized application); column 17, lines 61 to column 18, lines 4).
Mao teaches optimization criteria but doesn’t explicitly teach transmitting, to the machine, based on the received optimization criteria, at least one value of the one or more affecting parameters that affect the execution and performance of the containerized application, receiving, from the machine, based on a trial execution of the containerized application performed by the machine using the at least one value of the one or more affecting parameters, the results of the trial including an empirical value of the one or more effected metrics resulting from the machine having completed execution of the containerized application using the at least one value of the one or more affecting parameters. Eschinger teaches transmitting, to the machine, based on the received optimization criteria, at least one value of the one or more affecting parameters that affect the execution and performance of the containerized application (see Eschinger paragraph [0037], showing the deployments of instances of containerized applications with optimized parameters in accordance with an affinity rule), receiving, from the machine, based on a trial execution of the containerized application performed by the machine using the at least one value of the one or more affecting parameters, the results of the trial including an empirical value of the one or more effected metrics resulting from the machine having completed execution of the containerized application using the at least one value of the one or more affecting parameters (see Eschinger paragraph [0037], showing the collection of historical performance data from the executed operations to the deployed instances), reconfiguring the containerized application using the optimized one of the at least one value of the one or more affecting parameters so that the performance of the containerized application is optimized (see Eschinger paragraph [0041], showing the optimization of the parameters for the containerized application related to the performance of containerized application).
Mao and Eschinger are analogous art because they are in the same field of endeavor of software development. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mao’s teaching of a cloud resource orchestrator with Eschinger’s teaching of optimizing deployed containerized applications and validating the optimized parameters for the containerized application to incorporate transmitting optimized parameters associated with a containerized application in order to deploy an optimized containerized application based on historical performance data.

Mao modified with Eschinger does not teach selecting, by the server and based on the updated optimization model, at least one tried value of the one or more affecting parameters as an optimized one of the at least one value of the one or more affecting parameters. However, Golobvin teaches selecting, by the server and based on the updated optimization model (“In another example, iteration-over-iteration improvement (e.g., |previous best result−new result|) can be compared to a threshold value. The iterations can be stopped when the iteration-over-iteration improvement is below the threshold value,” see Golovin paragraph [0398]), at least one tried value of the one or more affecting parameters as an optimized one of the at least one value of the one or more affecting parameters (“If it is determined at 1316 that additional iterations should be performed, then method 1300 returns to 1304. In such fashion, new suggested sets of values can be iteratively produced and evaluated,” see Golovin paragraph [0399]). Furthermore Golovin also teaches the updating including populating, by the server, the optimization model based on the at least one value of the one or more affecting parameters and the empirical value of the one or more effected metrics  (Generating, by the one or more computing devices, the suggested set of parameter values can include performing, by the one or more computing devices, a first black box optimization technique to generate the suggested set of parameter values based at least in part on the one or more results and the one or more sets of parameter values,” see Golovin paragraph [0022]).
Mao, Eschinger and Golovin are analogous art because they are in the same field of endeavor of software development. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mao’s teaching of a cloud resource orchestrator and Eschinger’s teaching of optimizing deployed containerized applications and validating the optimized parameters for the containerized application with Golovin’s teaching of a process having an evaluable performance that is dependent on values of one or more adjustable parameters, receiving one or more prior evaluations of performance of a system to incorporate selecting values to perform additional iterations for further observance, optimization and evaluation.

As per claim 8, Mao modified with Eschinger and Golovin teaches wherein the optimization criteria includes stopping criteria based on the one or more effected metrics (the constraints and goals (optimization criteria) include policy constraints derived from the customer SLAs (affecting parameters), migration cost (effected metric) and a stop condition (criteria); fig 4; column 2, lines 26-28; column 3, lines 38-49; column 10, lines 25-32) and the selecting includes: comparing, by the server, the results of the trial execution to at least one respective one of the stopping criteria (comparing the Heuristic results of the test in the iteration (subsequent trial) and solution for the constraint optimization problem (updated optimization model) to determine whether the stopping condition has been reached (comparing to the stopping criteria); column 12, lines 24-44; column 13, lines 41-45; column 17, lines 50-58), or comparing, by the server, the updated optimization model to at least one respective one of the stopping criteria, the optimized one of the at least one value of the one or more affecting parameters being selected when the comparing the updated optimization model to the at least one respective one of the stopping criteria indicates at least one of the stopping criteria are satisfied (when the stopping condition has been reached (comparison indicates the criteria are satisfied), the cloud orchestrator generates instructions to perform orchestration using the best solution that solves for the constraints (an optimized value of the affecting parameters); column 17, lines 7-11, lines 5-19 and lines 24-27). 

As per claim 9, Mao modified with Eschinger and Golovin teaches further comprising: calculating, by the server and when comparing indicates the stopping criteria are not satisfied (comparing the Heuristic results of the test (trial) and solution for the constraint optimization problem (updated optimization model) and determining that the stopping condition at step 606 is not reached (criteria not satisfied); fig 6; column 13, lines 41-45; column 17, lines 50-58), a subsequent at least one value of the one or more affecting parameters (the constraints and goals include policy constraints derived from the customer SLAs in the flowchart of figure 6 that iteratively determines the solution for the constraints (subsequent value of the affecting parameters); fig 6; column 2, lines 26-28; column 3, lines 38-49; column 10, lines 25-32; column 17, lines 37-51) based on the updated optimization model (using the updated program by the cloud orchestration policy engine/COPE for solving the constraint optimization problem/COP (optimization model); fig 6;. column 3, lines 25-41; column 12, lines 28-44; column 13, lines 12-24), receiving, from the machine, based on a subsequent trial execution of the containerized application performed by the machine using the subsequent at least one value of the one or more affecting parameters (generating (transmit) the instructions at step 608 after iterating to provide a determined solution (subsequent value of the affecting parameters) to the cloud orchestrator (machine); column 17, lines 61 to column 18, lines 4), results of the subsequent trial execution (continuing to process another iteration to derive results from a test (subsequent trial) for the deployment scenario of the VM (containerized application performed by the machine) after generating the instructions at step 608 in the iteration to provide the determined solution (subsequent value of the affecting parameters); fig 6; column 12, lines 19-32 and lines 53-60) including a subsequent empirical value of the one or more effected metrics (the results of the test in the iteration include traces obtained from the experiment at 300 second intervals (subsequent empirical value) including CPU and memory utilization (effected metrics); column 11, lines 59-63; column 12, lines 37-60), iteratively updating, by the server, the updated optimization model based on the subsequent at least one value of the one or more affecting parameters and the subsequent empirical value of the one or more effected metrics (updating the program used by the cloud orchestration policy engine/COPE for solving the constraint optimization problem/COP in the next iteration (updated optimization model) using the policy constraints (subsequent values of the affecting parameters) and the CPU and memory utilization from the trace-driven experiment in the iteration (subsequent empirical value of the effected metrics); column 3, lines 25-41; column 12, lines 28-44; column 13, lines 12-24 and lines 61-67), selecting, by the server and based on the iteratively updated optimization model (comparing the Heuristic results of the test in the iteration (subsequent trial) and solution for the constraint optimization problem (updated optimization model) to determine whether the stopping condition has been reached (comparing to the stopping criteria); column 12, lines 24-44; column 13, lines 41-45; column 17, lines 50-58), an optimized one of the at least one value of the one or more affecting parameters (when the stopping condition has been reached (comparison indicates the criteria are satisfied), the cloud orchestrator generates instructions to perform orchestration using the best solution that solves for the constraints (an optimized value of the affecting parameters); column 17, lines 7-11, lines 5-19 and lines 24-27), and transmitting, by the server, the optimized one of the at least one value of the one or more affecting parameters to the machine for deployment of the containerized application (generating (transmit) the instructions to provide the determined solution (optimized value of the affecting parameters) to the cloud orchestrator (machine) to migrate (deployment) the VM (containerized application); column 17, lines 61 to column 18, lines 4).

As per claim 10, Mao modified with Eschinger and Golovin teaches wherein the selecting includes comparing, by the server, the results of the subsequent trial execution to the at least one respective one of the stopping criteria (comparing the Heuristic results of the test in the iteration (subsequent trial) and solution for the constraint optimization problem (updated optimization model) to determine whether the stopping condition has been reached (comparing to the stopping criteria); column 12, lines 24-44; column 13, lines 41-45; column 17, lines 50-58), comparing, by the server, the iteratively updated optimization model to the at least one respective one of the stopping criteria, the optimized one of the at least one value of the one or more affecting parameters being selected when the comparing indicates at least one of the stopping criteria are satisfied (when the stopping condition has been reached (comparison indicates the criteria are satisfied), the cloud orchestrator generates instructions to perform orchestration using the best solution that solves for the constraints (an optimized value of the affecting parameters); column 17, lines 7-11, lines 5-19 and lines 24-27).

As per claims 14-17, these are the computer-readable claims to method claims 6-9, respectively. Therefore, they are rejected for the same reason as above.

As per claims 18-20, these are the server claims to method claims 6, 8 and 9, respectively. Therefore, they are rejected for the same reasons as above.

Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Mao (US-PAT-NO: 9311159 B2), Eschinger (US-PGPUB-NO: 2021/0149652 A1) and Golovin (US-PGPUB-NO: 2020/0111018 A1), in further view of Bassett et al. (US-PGPUB-NO: 2010/0235136 A1) hereinafter Bassett.

As per claims 3 and 11, Mao modified with Eschinger and Golovin discloses the system according to claim 1 and the method according to claim 6, respectively. Mao does not disclose wherein the stopping criteria include a maximum number of trial executions to be performed. Bassett discloses wherein the stopping criteria include a maximum number of trial executions to be performed (the stopping criterion includes a maximum number of generated test patterns (trials); para [0034]). 
Mao, Eschinger, Golovin and Bassett are analogous art because they are in the same field of endeavor of software development. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mao’s teaching of a cloud resource orchestrator, Eschinger’s teaching of optimizing deployed containerized applications and validating the optimized parameters for the containerized application and Golovin’s teaching of a process having an evaluable performance that is dependent on values of one or more adjustable parameters, receiving one or more prior evaluations of performance of a system with Bassett’s teaching of automatically generating test patterns for an at-speed structural set of an integrated circuit device using incremental approach to reduce test pattern count to include wherein the one or more stopping criteria include a maximum number of trials to be performed as disclosed by Bassett, to gain the advantage of setting an optimal number of test patterns to provide maximum test coverage and ensure most, if not all, faults are detected (IBM; para [0030]).

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Mao (US-PAT-NO: 9311159 B2), Eschinger (US-PGPUB-NO: 2021/0149652 A1) and Golovin (US-PGPUB-NO: 2020/0111018 A1), in further view of Randerath et al. (US-PGPUB-NO: 2014/0156570 A1) hereinafter Randerath.

As per claims 4 and 12, Mao modified with Eschinger and Golovin discloses the system according to claim 1 and the method according to claim 6, respectively. Mao does not disclose wherein the stopping criteria include a maximum level of accuracy in the updated optimization model. Randerath discloses wherein the stopping criteria include a maximum level of accuracy in the updated optimization model (the termination criterion includes providing the highest accuracy (maximum level) in the optimization algorithm; paragraph [0040]; paragraph [0073]). 
Mao, Eschinger, Golovin and Randerath are analogous art because they are in the same field of endeavor of software development. Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify Mao’s teaching of a cloud resource orchestrator, Eschinger’s teaching of optimizing deployed containerized applications and validating the optimized parameters for the containerized application and Golovin’s teaching of a process having an evaluable performance that is dependent on values of one or more adjustable parameters, receiving one or more prior evaluations of performance of a system with Randerath’s teaching of trend prediction of the course of time-dependent series of data points determined at the component or system by measuring to include wherein the one or more stopping criteria include a maximum level of accuracy in the updated optimization model as disclosed by Randerath, to gain the advantage of terminating the optimization when it is determined that a stable value has been reached which for example no longer changes the optimization (Randerath; paragraph [0065]).

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Mao (US-PAT-NO: 9311159 B2), Eschinger (US-PGPUB-NO: 2021/0149652 A1) and Golovin (US-PGPUB-NO: 2020/0111018 A1), in further view of Stadlbauer et al. (US-PAT-NO: 10,331,810 B2) hereinafter Stadlbauer.

As per claims 5 and 13, Mao modified with Eschinger and Golovin discloses the system according to claim 1 and the method according to claim 6, respectively. Mao does not disclose wherein the stopping criteria include a range of empirical values of the one or more effected metrics. Stadlbauer discloses wherein the stopping criteria include a range of empirical values of the one or more effected metrics (an abort criterion is met when the model parameters have been estimated with sufficient accuracy, where the mean squared model error is in the target output range (range of empirical values of the effected metrics); column 2, lines 54-61; column 5, lines 1-5).
Mao, Eschinger, Golovin and Stadlbauer are analogous art because they are in the same field of endeavor of software development. Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify Mao’s teaching of a cloud resource orchestrator, Eschinger’s teaching of optimizing deployed containerized applications and validating the optimized parameters for the containerized application and Golovin’s teaching of a process having an evaluable performance that is dependent on values of one or more adjustable parameters, receiving one or more prior evaluations of performance of a system with Stadlbauer’s teaching of determining a model for an output quantity of a technical system that is dependent in a nonlinear manner on a number of input quantities in the form of an input quantity vector to include wherein the one or more stopping criteria include a range of empirical values of the one or more effected metrics as disclosed by AVL, to gain the advantage of achieving a high level of accuracy while requiring fewer bench tests to train the model (Stadlbauer; column 2, lines 54-61).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Mao (US-PAT-NO: 9311159 B2), Eschinger (US-PGPUB-NO: 2021/0149652 A1) and Golovin (US-PGPUB-NO: 2020/0111018 A1), in further view of Vedurumudi et al. (US-PGPUB-NO: 2021/0182170 A1) hereinafter Vedurumudi.

As per claim 21, Mao modified with Eschinger and Golovin does not explicitly teach installing the containerized application on the machine prior to the trial execution of the containerized application on the machine, and uninstalling the containerized application after the trail execution of the containerized application on the machine. However, Vedurumudi teaches installing the containerized application on the machine prior to the trial execution of the containerized application on the machine (see Vedurumudi paragraph [0042], showing install of the application to be tested), and uninstalling the containerized application after the trail execution of the containerized application on the machine (see Vedurumudi paragraph [0147], showing the removal of the containers after the load test is performed).
Mao, Eschinger, Golovin and Vedurumudi are analogous art because they are in the same field of endeavor of software development. Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify Mao’s teaching of a cloud resource orchestrator, Eschinger’s teaching of optimizing deployed containerized applications and validating the optimized parameters for the containerized application and Golovin’s teaching of a process having an evaluable performance that is dependent on values of one or more adjustable parameters, receiving one or more prior evaluations of performance of a system with Vedurumudi’s teaching of testing using non-emulated operating system assistance without rebooting a hardware host provider to incorporate installing and uninstalling a specific application in order to minimize storage space and collecting the data required from the application without having to also have the application still installed in a device.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Parees et al. (US-PGPUB-NO: 2019/0163536 A1) teaches dynamic container-based application resource tuning and resizing.
Schibler et al. (US-PGPUB-NO: 2020/0396148 A1) teaches real-time optimization of computer implemented application operations using machine learning techniques. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENIN PAULINO whose telephone number is (571)270-1734.  The examiner can normally be reached on Week 1: Mon-Thu 7:30am - 5:00pm Week 2: Mon-Thu 7:30am - 5:00pm and Fri 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on (571) 272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LENIN PAULINO/Examiner, Art Unit 2193           
                                                                                                                                                                                           
/Chat C Do/Supervisory Patent Examiner, Art Unit 2193